JOE R. MILLER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Miller v. CommissionerDocket No. 3013.United States Board of Tax Appeals6 B.T.A. 94; 1927 BTA LEXIS 3599; February 9, 1927, Promulgated *3599  A joint return of husband and wife having been filed for 1922, community property returns may not be subsequently filed for that year.  C. M. Pasquier, C.P.A., for the petitioner.  J. Arthur Adams, Esq., for the respondent.  MILLIKEN *94  Petitioner appeals from the determination by respondent of a deficiency of $51.87 in income tax, for the calendar year 1922, and alleges as error the refusal by respondent to compute the tax upon the basis of a separate return of income to the petitioner, he having filed a joint return for himself and wife.  FINDINGS OF FACT.  Petitioner is an individual residing at Minden, La.  He filed, within the time allowed by law, a Federal income-tax return for the calendar year 1922.  Such return stated he was a citizen of the United States, that it was a joint return of husband and wife, that he was married and living with his wife, and that he claimed one dependent under 18 years of age and a personal exemption of $2,400.  The return disclosed a tax dur of $84.15, and the respondent determined the deficiency here in question of $51.87, upon the basis of a single, joint return, rejecting petitioner's contention that*3600  he should be allowed to file community property returns, reporting one-half of the total income as his and one-half as income of his wife.  *95  OPINION.  MILLIKEN: We have decided, in , that the contention made by petitioner is contrary to the express provisions of the law, and this proceeding falls squarely within that decision.  Decision redetermining the deficiency for 1922 to be $51.87 will be entered.